Citation Nr: 1714048	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  17-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of Veterans Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The appellant alleges that she had recognized guerrilla service from November 1942 to November 1945.  In April 2016, the appellant filed a claim for service connection for tuberculosis, hypertension, and ulcer.




This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 decision from the Department of Veterans Affairs (VA).  The decision denied the appellant's claim due to lack of qualifying service.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The appellant did not have qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that in cases where a claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by 

the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331(2007) ("since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases").  In this case, the claimant was provided with the required notification in May 2016.  

The VCAA's duty to assist requirements apply to VA's efforts to obtain verification of service, as explained in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), and this duty was satisfied by the RO's request for verification of service from the National Personnel Records Center (NPRC) in December 2009.

II. Basic Eligibility for VA Disability Benefits

In order to be eligible for benefits administered by the VA, the evidence must establish that the individual seeking benefits is a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  The term "active military, naval, or air service" includes active duty, which is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United 

States Code.  38 U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerilla service is included for VA benefits purposes.  These include service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  38 C.F.R. § 3.203(c).

The Court held that "absent evidence of delegation to NPRC of the service department's authority to determine qualifying service, the plain mandatory language of VA's regulation controls.  That language clearly states that, when VA has determined that evidence of service does not comply with [38 C.F.R. § 3.203] subsection (a), VA 'shall request verification of service from the service department.'"  Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014) (quoting 38 C.F.R. § 3.203(c)).  In January 2016 the Department of the Army and NARA signed a memorandum of agreement which delegated responsibility of verifying military service to the NPRC.



Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change its decision. 

The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Court determined that VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces.  Service department findings, therefore, are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

III. Analysis

The appellant seeks entitlement to service connected disability compensation benefits.  In this case, the threshold question for entitlement is whether the appellant has qualifying service for VA purposes.

In support of her claim, the appellant stated that she served in the Walter Cushing Guerilla Unit attached to the 121st Infantry from October 1942 to November 1945.  She provided a Certificate of Service and confirmation record for verification.   

The documents submitted by the appellant do not include a Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer or Discharge, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a).  Therefore, the RO requested verification of the appellant's service, indicating that her name was not listed in the Reconstructed Recognized Guerilla Roster (RRGR) maintained by the RO.  In January 2010 the NPRC indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The 
November 2016 Statement of the Case provides notification of the January 2016 memorandum of agreement between the Department of the Army and the National Archives and Records Administration (NARA), which delegated responsibility of 
verifying military service to the NPRC.  See Tagupa, 27 Vet. App. 95 (2014) (verification of service directly from the Department of the Army was required in the absence of evidence of delegation to the NPRC of the service department's authority to verify the nature of the appellant's service).  This finding is binding and conclusive upon the Board.  Spence, 13 Vet. App. at 380; Venturella, 11 Vet. App. at 341; Cahall, 7 Vet. App. at 237; Duro, 2 Vet. App. at 532.  

The Board therefore finds that the appellant did not have the requisite service to qualify for entitlement to VA benefits.

As noted above, VA is bound to follow the certifications by the service departments with jurisdiction over United States military records.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  VA has no authority to change or amend the finding.  Id; see Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA).  Accordingly, there is no sufficient evidence establishing eligible service, and the appellant may not be considered a veteran for the purpose of establishing entitlement to disability compensation benefits.  

The Board is without authority to grant the appellant's claim and is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The determination of the Department of the Army regarding the nature of the appellant's service is binding on VA.  Accordingly, the claims for entitlement to disability compensation benefits must be denied.





ORDER

The appellant is not a veteran for purposes of entitlement to VA benefits and basic eligibility for VA disability benefits is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


